Citation Nr: 1707269	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  15-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence, notably VA treatment records dated after May 18, 2015, was associated into the record after the August 2015 statement of the case without VA consideration, or waiver of VA consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2016).  However, as the additional evidence is not pertinent to the claims adjudicated herein (any relevant information is cumulative), there is no need to remand for consideration of the additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of his service in Vietnam.

2.  The Veteran's hearing loss was not present until many years after service and is not otherwise related to service.  

3.  The Veteran's tinnitus began in service.

4.  Skin cancer was not present until many years after service and is not otherwise related to service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§3.303, 3.304 (2016).  

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§3.303 (2016).  

4.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical and personnel records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded an appropriate VA audio examination, and probative evidence as to whether the Veteran has hearing loss related to service  or skin cancer related to service has been obtained.  The Board finds the opinions are adequate as each is supported by rationale and is consistent with the record.  

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war and manifests cancer or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system and cancer, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

 To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

PTSD

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Upon consideration of the evidence, the Board finds service connection is warranted for PTSD.  The record documents that the Veteran was awarded a combat infantry badge for his service in Vietnam and that a VA medical professional diagnosed PTSD based on this service.  Specifically, a PTSD clinic team, which included psychologists, determined in February 2015 that the Veteran met criteria A1, A2, B1, B2, B3, B4, B5, C1, C2, D4, D5, D7, E1, E3, E4, and F for a diagnosis of PTSD.  The Board acknowledges that VA examiners determined that the Veteran did not meet the full criteria for a diagnosis of PTSD, notably criteria D or E in 2014 or criteria D in 2015.  However, the Board finds the February 2015 diagnosis is probative evidence of PTSD during the period of the claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board finds service connection is warranted for PTSD. 

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The February 1963 entrance examination reveals normal clinical findings for the ears and normal results on the whisper and spoken voice tests.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test is normal).

Audiometric examination was conducted in July and October 1963, May 1964, May 1965, August 1965, and October 1966.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  

The July and October 1963 audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
NT
15
LEFT
25
20
20
NT
15


The May 1964 audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
NT
-5
LEFT
15
5
0
NT
5



The May 1965 audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
NT
-5
LEFT
15
5
0
NT
5

The August 1965 audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
NT
15
LEFT
15
15
5
NT
10

The October 1966 separation examination reveals a negative history of hearing loss.  The audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
NT
-5
LEFT
15
10
5
NT
0

A January 2004 VA treatment record reveals the Veteran's negative history as to hearing problems.  A February 2004 VA treatment record indicates that the Veteran had normal hearing.  

A January 2013 VA treatment record reveals a new history of hearing loss and trouble hearing his spouse and teenage female voices.  A March 2013 VA treatment record reveals the Veteran's history of noticing "some" hearing difficulties over the past "several" years.  He reported combat noise exposure during service.  Examination revealed normal hearing through 2000 Hertz in the right ear with a mild to moderate sensorineural hearing loss at 3000 to 4000 Hertz dropping to a severe level loss at 6000 to 8000 Hertz.  The left ear showed normal hearing through 3000 Hertz with a moderate to severe sensorineural hearing loss at 4000 to 8000 Hertz.

An August 2014 VA examination record reveals the Veteran's history of hearing loss resulting in difficulty hearing certain voices.  The Veteran also reported tinnitus "for as long as he can remember."  Examination revealed bilateral hearing loss, as defined by VA.  The examiner determined the hearing loss was not at least as likely as not caused by or a result of service.  The examiner noted that the Veteran experienced noise exposure during service and that the Veteran denied post-service noise exposure.  The examiner determined there was "no permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency" for either ear during service.  The examiner found the Veteran had normal results on whispered voice testing at entry, that hearing was within normal limits at separation, and that there was no shift in hearing during service.  

An addendum opinion was obtained in April 2015.  The examiner noted that a clinically significant change in hearing thresholds even in the absence of hearing loss could be related to post-injury deterioration of the inner ear hair cells and neural structures leading to hearing loss secondary to acoustic trauma during past military service.  The examiner explained that changes in hearing thresholds are indicative of acoustic trauma.  The examiner reported that, when comparing the July 1963 hearing examination to the October 1966 separation examination, the examiner found no change in hearing threshold.  The examiner added that the first audiometric evidence of hearing loss dated 45 years after discharge from service.  The examiner reported that if hearing is normal at discharge and there is no other evidence of significant change in hearing thresholds suggestive of noise injury, it must be concluded that it is less likely as not that the current hearing loss is related to in-service noise injury.  The examiner added that noise exposure does not always cause hearing loss and that there is no way to predict how much, if any, hearing loss would result from noise exposure.  The examiner noted that there are multiple causes for sensorineural type hearing loss, including aging, genetics, noise exposure, and vascular and viral disease, and that in most cases an exact etiology cannot be determined.  The examiner further noted that it was "known" that auditory damage from acoustic trauma occurs instantly.  
 
Following the review of the evidence, the Board must conclude that service connection is not warranted for bilateral hearing loss.  Initially, the Board finds that a preponderance of the evidence shows that the hearing loss was not present until more than one year after the Veteran's discharge from service.  The Veteran denied hearing loss and audiometric examination was within normal limits in October 1966, the Veteran has consistently reported a postservice onset of hearing loss, and the first diagnosis dates many years after discharge from service.  Furthermore, the record includes a VA examiner's probative opinion that the in-service audiometric testing did not show the presence of hearing loss, as defined by VA.  

The Board further finds the probative evidence does not suggest that the bilateral hearing loss is related to service, including in-service noise exposure.  A VA examiner has determined that the hearing loss is not related to service and has provided a detailed explanation for that determination, notably that there is no evidence of a significant shift in puretone threshold during service.  This is an appropriate, and adequate, rationale for the examiner's opinion.  Cf. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  There is no medical evidence linking the current hearing loss to service.  Although the appellant might believe that he has hearing loss related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinions against the claim are more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  



Tinnitus 

Service connection is warranted for tinnitus.  The record suggests that the Veteran was exposed to noise in service, and he has denied post-service noise exposure.  The record further reveals that the Veteran has competently reported tinnitus since service.  See January 2004 VA Agent Orange Registry report.  The Board acknowledges that the service medical records do not indicate the presence of tinnitus.  However, the Board finds the absence of a history of tinnitus during service and at separation is not particularly probative evidence of no tinnitus because the Veteran did not specifically deny tinnitus.  The Veteran has never reported a postservice onset of the tinnitus; instead, with the exception of the February 2004 history, he has only reported that it was "longstanding."  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for tinnitus.  

Skin Cancer

Service treatment and examination records reveal no finding or history of skin cancer or sunburn, the October 1966 separation examination reveals negative history as to skin disease, and the examination records, including the separation examination, reveal normal clinical findings for the skin.  The treatment records do reveal treatment for a "severe" allergic rash on the face in August 1964 and a blistery palm while doing physical training in April 1963.  

A January 2004 VA Agent Orange Registry report reveals the Veteran's history of spots on his skin and moles.  He denied a current problem.  Examination revealed areas compatible with seborrheic keratosis and skin tags.  

A February 2004 VA treatment record reveals the Veteran's history of skin cancer on the forehead that he believed was returning.  Examination revealed an irritated lesion on the forehead.  An April 2004 VA dermatology record reveals the Veteran's history of basal cell carcinoma of the face.  The diagnosis was actinic keratosis.  Subsequent records reveal the Veteran's history of skin cancer on the forehead that was removed in 1999.  VA dermatology records indicate that there was no recurrence; the records reveal diagnoses of seborrheic keratoses, actinic keratosis, compound nevi with lentigenes, and folliculitis of the scalp.  

A March 2015 VA medical opinion reveals the physician's determination that there was no evidence of skin cancer in service.  The physician explained that the in-service treatment for blisters and allergic reaction were not skin cancer.  The physician added that the postservice records did not show a definitive diagnosis of skin cancer; rather, the records showed a history of carcinoma of the face.  Regardless, the physician determined any skin cancer was less likely than not related to or incurred in service because the reported carcinoma occurred almost 40 years after service.   

Following the review of the evidence, the Board must conclude that service connection is not warranted for skin cancer, status-post removal.  Initially, the Board finds that a preponderance of the evidence shows that the skin cancer was not present until more than one year after the Veteran's discharge from service.  Examination was within normal limits in October 1966, the Veteran has not reported symptoms during service that could be indicative of skin cancer, and the first diagnosis dates many years after discharge from service.  Furthermore, the record includes a VA physician's probative opinion that the skin cancer was not present during service.  

The Board further finds the probative evidence does not suggest that the skin cancer is related to service, including in-service sun exposure.  A VA physician has determined that the skin cancer was not related to service and has provided an explanation for that determination, notably the length of time between service and the onset of the skin cancer.  There is no medical evidence linking the skin cancer to service.  Although the appellant might believe that he has skin cancer related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the skin cancer.  In this regard, the Board notes that the Veteran has not alleged symptoms indicative of skin cancer during service and has not reported symptoms of excessive sun exposure, such as blistering, in the area of the skin cancer.  The Board finds the Veteran's history of blistering during service is not sufficient as he has not reported blistering in the area of the skin cancer, i.e. the forehead, and the only relevant service treatment record is for blisters of the palm.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for PTSD is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  

Service connection for skin cancer is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


